THE COURT
charged the jury it would be necessary for them to take the invoice- and the appraisement, and compare them together, and then compare these papers with the testimony, and see how far the evidence supported and upheld the invoice or the appraisement. After the jury had done this, they would apply the facts, and draw the proper inferences. It was necessary for the- court to lay down the principles of law by which the jury were to be guided in giving their verdict, in order that they should know what they had to decide. It was said that the property in question had been imported in violation of the revenue laws, inasmuch as that the importer, in making out his invoice, had entered the articles at a false valuation. The - question, then, for their inquiry was, simply, was the invoice made up with intent to defraud the revenue, by charging the property under its value?
The- government had given no direct evidence on the subject. It was competent for them to have shown what the articles cost the importer abroad; and, if the price in the invoice was shown to be less than the purchase price, this would have been direct testimony to show that the invoice was false; and if the party was to have derived advantage from it, the jury would be necessarily called in to say that he had committed a fraud to cheat the revenue. There had been, however, no direct evidence given by the government. and they had endeavored to show that the market value was more than the in*984voice: and, if that had been shown, it was ground for a fair inference that the party had bought them at the current market value, and it would be then incumbent on him to show at what price he had actually purchased them, and, if he did not so do, it would be fair for the. jury to infer that the invoice was falsely made up. The case rested mainly on whether the invoice was charged below the fair market value, and the government had endeavored to prove this in various ways. First, they showed the value set upon it by the appraisers; and, although this was, in the first instance, prima facie evidence, to a certain extent, it was not, invariably, evidence of the highest character, as it was not to be supposed that the appraisers were acquainted with the value of all articles which came into this port. And in the present instance it appeared that the appraisers had never been engaged in the sale or manufacture of such articles, or had any practical knowledge of their value, and made it up only from general inquiries. And supposing that the judgment formed from such sources showed a different valufe to that in the invoice, still that would not be sufficient to prove a fraud. For, if the market or adjudged value of the articles was not much greater than what was in the invoice, then the jury had a right to consider whether the deviations were greater than the ordinary fluctuations of the market, or what might arise from the necessities of the seller, the state of the times, or any other occurrence incidental to mercantile affairs. And, if the testimony showed that the invoice was as nearly right as wrong, then it was the duty of the jury to consider that the importer intended to act rightly towards the government, and they should not impute a fraud to him which the testimony had not clearly established.
Verdict for the claimant.